ri

                               Ote                                                           03/25/2021



                                                                                         Case Number: DA 21-0095




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                               DA 21-0095 & DA 21-0111
                                                                                    FILED
KU,                                                                                MAR 2 5 2021
                                                                                Bowen Greenwood
            Plaintiff and Appellant,                                          Clerk of Suprerne Court
                                                                                 State of Montana
                                                               SECOND
      v.
                                                     ORDER OF MEDIATOR APPOINTMENT
GREAT FALLS PUBLIC LIBRARY,

             Defendant and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        On March 22, 2021, J. David Slovak was appointed as Mediator. He has since
informed this office that he must decline the appointment.
        ACCORDINGLY, the appointment of Mr. Slovak is rescinded, and: IT IS
ORDERED THAT J BRIAN BULGER, whose name appears next on the list of
attorneys desiring appointment as rnediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this 25th day of March, 2021.




                                                                       Bowen Greenwood,
                                                                Clerk of the Supreme Court

c:     J. David Slovak, J. Brian Bulger, Jada Ku, Jordan Crosby